Title: Thomas Jefferson to Brett Randolph, 21 July 1818
From: Jefferson, Thomas
To: Randolph, Brett


          
            Dear Sir
             Monticello  July 21. 18.
          
          Your favor of the 7th inst. is the first intimation I have recieved of any expected  vacancy in the post office of Richmond: nor does any thing known to me induce me to suppose it probable. I sincerely sympathise with you in the circumstances which render that appointment desirable to you, and will willingly take some occasion to make you known to the President who is daily expected at his seat adjoining me. the number of applications with which I was overwhelmed, on my retirement from the government, to ask appointments to office for others, obliged me to lay it down as a law of conduct never to take part in any of those sollicitations. this however will not prevent my favorable mention of your case by way of conversation with the President. with my wishes for your success accept the assurance of my great respect and esteem.
          Th: Jefferson
        